Title: From George Washington to John Mitchell, 17 October 1779
From: Washington, George
To: Mitchell, John


        
          Dear Sir,
          West point Octr 17th 1779.
        
        As I do not at this time know where my Winter Quarters will be, or when I shall get into them. As I have little prospect of seeing my own home this Winter & Mrs Washington desirous of coming to me before the Roads get bad & weather severe—I shall be obliged to you for enquiring & informing me if she can hire lodgings in some genteel

(but not a common[)] boarding house in Phila. till I know where I shall be fixed for the Winter. Your answer to this letter so soon as you can have made the necessary enquiry will be thankfully received. My Complimts attend Mrs Mitchell. I am Dr Sir Yr Most Obedt Servt
        
          Go: Washington
        
      